COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-16-00086-CV


Debra Knox, Steven Dunning,               §   From the 235th District Court
Pamela Johnson, and Penny Ortiz,
Individually and as Representative of     §   of Cooke County (14-00009)
the Estate of Patty Dunning,
Deceased                                  §   November 17, 2016

v.                                        §   Opinion by Justice Walker

Tahir Rana, M.D., North Texas
Cancer Center, L.P., and Gainesville
Cancer Center, LLC

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellants Debra Knox, Steven Dunning, Pamela

Johnson, and Penny Ortiz, Individually and as Representative of the Estate of

Patty Dunning, Deceased, shall pay all of the costs of this appeal, for which let

execution issue.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By __/s/ Sue Walker__________________
                                          Justice Sue Walker